Name: Decision of the EEA Joint Committee No 18/1999 of 26 February 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  European Union law;  chemistry;  technology and technical regulations
 Date Published: 2000-06-22

 Avis juridique important|22000D0622(03)Decision of the EEA Joint Committee No 18/1999 of 26 February 1999 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 148 , 22/06/2000 P. 0043 - 0043Decision of the EEA Joint CommitteeNo 18/1999of 26 February 1999amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision No 102/98 of the EEA Joint Committee of 30 October 1998(1);Whereas 21st Commission Directive 97/45/EC of 14 July 1997 adapting to technical progress Annexes II, III, VI and VII to Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products(2) and 22nd Commission Directive 98/16/EC of 5 March 1998 adapting to technical progress Annexes II, III, VI and VII to Council Directive 76/768/EEC on the approximation of the laws of the Member States relating to cosmetic products(3) are to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indents shall be added in point 1 (Council Directive 76/768/EEC) of Chapter XVI of Annex II to the Agreement:"- 397 L 0045: Commission Directive 97/45/EC of 14 July 1997 (OJ L 196, 24.7.1997, p. 77),- 398 L 0016: Commission Directive 98/16/EC of 5 March 1998 (OJ L 77, 14.3.1998, p. 44).".Article 2The texts of Directive 97/45/EC and 98/16/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 27 February 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 February 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 197, 29.7.1999, p. 54.(2) OJ L 196, 24.7.1997, p. 77.(3) OJ L 77, 14.3.1998, p. 44.